Case 0:20-cv-61195-RS Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

 JULIAN BENITEZ-BORJA,

                  Plaintiff,
                                                         CASE NO.:
 vs.

 AMS INC., a Florida Profit Corporation

                  Defendant.                /

                            COMPLAINT & DEMAND FOR JURY TRIAL

         Plaintiff, JULIAN BENITEZ-BORJA, (“Plaintiff”), hereby files this Complaint against

 Defendant, AMS INC., (“AMS”), a Florida Profit Corporation, (“Defendant”), and states as

 follows:

                                            JURISDICTION

         1.       Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

 Labor Standards Act (“FLSA”), as amended 29 U.S.C. §201, et seq., to obtain a judgment

 against Defendant as to liability, recover unpaid back wages, an additional equal amount as

 liquidated damages, and reasonable attorneys’ fees and costs.

         2.       The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

 §1331, as Plaintiff’s claims arise under 29 U.S.C. §216(b).

         3.       Venue in this Court is proper, as the acts and omissions alleged in this Complaint

 took place in this judicial district, and Defendant resides and regularly conducts business in this

 judicial district.


                                                PARTIES

            4.        At all times material to this action, Plaintiff was a resident of Polk County,


                                                    1
Case 0:20-cv-61195-RS Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 5



 Florida.

         5.    At all times material to this action, Defendant AMS, INC. was, and continues to

 be, engaged in business in Florida, doing business in Broward County.

         6.    At all times material to this action, Plaintiff was an “employee” of Defendant

 within the meaning of the FLSA.

         7.    At all times material to this action, Defendant was Plaintiff’s “employer” within

 the meaning of the FLSA.

         8.    Defendant was, and continues to be, an “employer” within the meaning of the

 FLSA.

         9.    At all times material to this action, AMS was, and continues to be, an enterprise

 engaged in the “handling, selling, or otherwise working on goods and materials that have been

 moved in or produced for commerce by any person” within the meaning of the FLSA.

         10.   Based upon information and belief, the annual gross revenue of Defendant AMS

 was in excess of $500,000.00 per annum during the three years preceding the filing of this

 Complaint.

         11.   At all times material to this action, Defendant had two (2) or more employees

 handling, selling, or otherwise working on goods or materials that had been moved in or

 produced for commerce, such as, vehicles, telephones, and materials used in roofing services.

         12.   At all times material hereto, the work performed by the Plaintiff was directly

 essential to the business performed by Defendant.


                                 STATEMENT OF FACTS

         13.   Beginning in or about 1997, and continuing through May 2019, Defendants

 employed Plaintiff as a non-exempt, piece rate paid employee, working at Defendant’s


                                                2
Case 0:20-cv-61195-RS Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 5



     company.

              14.    Plaintiff’s duties included going to the shop every day to clean and load the

     truck, installing roofing projects, and throwing trash away.

              15.    Plaintiff was paid a piece rate.

              16.    Plaintiff worked for Defendant in excess of forty (40) hours within one or more

     workweeks.

              17.    From the beginning of his employment through May 2019, Defendant failed to

     compensate Plaintiff at a rate of one and one-half times Plaintiff’s regular rate for all hours

     worked in excess of forty (40) hours in a single workweek.

              18.    Plaintiff was paid only his regular rate, with no overtime premiums, for overtime

     hours.

              19.    Plaintiff should be compensated at the rate of one and one-half times his regular

     rate of pay for all hours worked in excess of forty (40) hours per workweek, as required by the

     FLSA.

              20.    Upon information and belief, the majority of Plaintiff’s pay and time records are

     in the possession of Defendant.

              21.    Defendant has violated Title 29 U.S.C. § 207 from at least 1997 to May 2019, in

     that:1

                    a.      Plaintiff worked in excess of forty (40) hours in one or more workweeks

                            during their periods of employment with Defendant;

                    b.      No payments or provisions for payment have been made by Defendant to

                            properly compensate Plaintiff at the statutory rate of one and one-half


 1
   Plaintiff can only recover for the three year period preceding this lawsuit. However, Defendants have violated the
 law throughout his employment.

                                                           3
Case 0:20-cv-61195-RS Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 5



                        times his regular rate of pay for all hours worked in excess of forty (40)

                        hours per workweek; and

                 c.     Defendant has failed to maintain proper time records as mandated by the

                        FLSA.

           22.    Upon information and belief, Defendant’s failure and/or refusal to properly

 compensate Plaintiff at the rates and amounts required by the FLSA was willful, as Defendant

 knew, or should have known with reasonable diligence, that payment of overtime premiums for

 all hours over forty (40) worked in each workweek was required. Specifically, Defendant has

 been sued multiple times in the past for similar violations of the FLSA, including within the last

 year, but appears not to have changed any of its practices.

           23.    Defendant failed and/or refused to properly disclose or apprise Plaintiff of his

 rights under the FLSA.

                                        COUNT I
                           RECOVERY OF OVERTIME COMPENSATION

           24.    Plaintiff re-alleges paragraphs 1 through 23 of the Complaint, as if fully set forth

 herein.

           25.    From the beginning of his employment through May 2019, Plaintiff worked in

 excess of forty (40) hours in one or more workweeks for which Plaintiff was not compensated at

 the statutory rate of one and one-half times Plaintiff’s regular rate of pay.

           26.    Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

 times his regular rate of pay for those hours worked in excess of forty (40) hours in a

 workweek.

           27.    Defendant failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

 under the FLSA.


                                                   4
Case 0:20-cv-61195-RS Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 5



         28.     Defendant’s actions were willful and/or showed reckless disregard for the

 provisions of the FLSA, as evidenced by their failure to compensate Plaintiff at the statutory

 rate of one and one-half times his regular rate of pay for the hours worked in excess of forty

 (40) hours per workweek when they knew, or should have known, such was, and is, due.

         29.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered

 and continues to suffer damages and lost compensation for time worked over forty (40) hours

 per workweek, plus liquidated damages.

         30.     Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant

 to 29 U.S.C. §216(b).

        WHEREFORE, Plaintiff requests a judgment entered in his favor and against Defendant

 for actual and liquidated damages, as well as, costs, expenses and attorneys’ fees and such other

 relief deemed proper by this Court.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right.

        Dated this 16th day of June 2020.

                                                        Respectfully submitted,



                                                        _____________________
                                                        Angeli Murthy, Esq., B.C.S.
                                                        FL Bar No.: 088758
                                                        MORGAN & MORGAN, P.A.
                                                        8151 Peters Rd, 4th Floor
                                                        Plantation, FL 33324
                                                        Tel: 954-318-0268 Fax: 954-327-3016
                                                        E-mail: Amurthy@forthepeople.com
                                                        Trial Counsel for Plaintiff




                                                   5
